IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Criminal No. “do -2 J

 

UNITED STATES OF AMERICA )
)
v. ) [21 U.S.C. §§ 841(@)(1), 841(b)(1)(B)(v),
)  841(b)(1)(C), 841(6)(1)(D), and
ANDREW R. COLVIN ) 841(b)(1)(E)]
)
INDICTMENT JAN 07 2020
COUNT ONE — CLERK U.S. DISTRICT COURT

WEST. DIST. OF PENNSYLVANIA
The grand jury charges:

On or about October 7, 2019, in the Western District of Pennsylvania, the defendant,
ANDREW R. COLVIN, did knowingly, intentionally and unlawfully possess with intent to
distribute a quantity of a mixture and substance containing a detectable amount of marijuana, a
Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a){1) and 841(b)(1)(D).
COUNT TWO

The grand jury further charges:

On or about October 9, 2019, in the Western District of Pennsylvania, the defendant,
ANDREW R. COLVIN, did knowingly, intentionally and unlawfully possess with intent to
distribute one (1) gram or more of a mixture and substance containing a detectable amount of
lysergic acid diethylamide (LSD), a Schedule I controlled substance, and quantities of mixtures
and substances containing detectable amounts of: marijuana, a Schedule I controlled substance;
cocaine, a Schedule II controlled substance; methylenedioxymethampehtamine (MDMA), a
Schedule I controlled substance; ketamine, a Schedule If] controlled substance; and
tetrahydrocannabinol (THC), a Schedule I controtled substance.

In violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)),

841(b)(1)(C), 841(b)(1)(D), and 841(b)(1)(B).
FORFEITURE ALLEGATIONS

1. The Grand Jury re-alleges and incorporates by reference the allegation contained in
Counts One and Two of this Indictment for the purpose of alleging criminal forfeiture pursuant to
Title 21, United States Code, Sections 853(a)(1) and 853(p), and Title 28, United States Code,
Section 2461 (c).

2. As a result of the commission of the violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(D) charged in Count One of this Indictment, and Sections
841(a)(1), 841(b)(1)(B)v), 841(b)(L)(C), 841(b)(1)(D), and 841(b)(1)(E) charged in Court Two
of this Indictment, the defendant, ANDREW R. COLVIN, did acquire the following property,
which constitutes, and is derived from, the proceeds obtained, directly and indirectly, from such
violations, and/or constitutes property used, or intended to be used, to commit or to facilitate the
commission of the violations, thereby subjecting said property to forfeiture to the United States of
America pursuant to Title 21, United States Code, Section 853(a):

(a) Glock 9 mm pistol, serial number BHAD 158;
(b) $339 in U.S. currency;
3. If through any act or omission by the defendant, ANDREW R. COLVIN, any or all
of the property described in paragraph 2 above (hereinafter the "Subject Property"):
(a) Cannot be located upon the exercise of due diligence;
(b) Has been transferred, sold to, or deposited with a third person;
(c) Has been placed beyond the jurisdiction of the Court;
(d) Has been substantially diminished in value; or

(e) Has been commingled with other property which cannot be
subdivided without difficulty;

the United States intends to seek forfeiture of any other property of the defendant, ANDREW R.
COLVIN, up to the value of the Subject Property forfeitable above pursuant to Title 21, United
States Code, Sections 853(a) and 853(p), and Title 28, United States Code, Section 2461(c).

A True Bill,

<<
REPHRSON

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
